DETAILED ACTION

Status of the Application
In the amendment dated 30 October 2020, the following has occurred: Claims 1, 8, 10-11, 14, 18, 20, and 22-24 have been amended; claims 25-27 have been cancelled.
Claims 1-24 and 28 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 August 2019 and 8 January 2020 are being considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.  
The information disclosure statement filed 29 September 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each publication or that portion which caused it to be listed other than U.S. Patents and U.S. patent application publications; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-3, 11-13, 22, and 24, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8 of copending Application No. 15/690,714 (reference application) in view of Malhorta et al (Pub. No. 2018/0211010). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue in the reference application are substantially similar to the claims at issue in the instant application.  The additional elements pertaining to using and displaying predictive model information are taught by Molhorta (See Fig 18a, [0116]-[0118]) and would be obvious to include with the motivation of presenting model information to a physician seeing a patient (See Molhorta, [0103]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 4-6, 14-16, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8of copending Application No. 15/690,714 (reference application) in view of Malhorta et al (Pub. No. 2018/0211010) and in further view of Ma et al (Ma, Fenglong, et al. "Dipole: Diagnosis prediction in healthcare via attention-based bidirectional recurrent neural networks." Proceedings of the 23rd ACM SIGKDD international conference on knowledge discovery and data mining. 2017.). Although the claims at the claims at issue in the reference application are substantially similar to the claims at issue in the instant application.  The additional elements pertaining to using and displaying predictive model information are taught by Molhorta (See Fig 18a, [0116]-[0118]) and would be obvious to include with the motivation of presenting model information to a physician seeing a patient (See Molhorta, [0103]).  The additional elements pertaining to use of attention mechanisms are taught by Ma (See page 1904, section 2.2, attention-based neural networks, Figure 1, page 1908, section 4.4, case study, attention mechanisms and attention weights) with the motivation of determining which elements contribute more to final predictions (See Ma, section 4.4, case study, attention mechanisms and attention weights)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 7 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8 of copending Application No. 15/690,714 (reference application) in view of Malhorta et al (Pub. No. 2018/0211010) and in further view of Ma et al (Ma, Fenglong, et al. "Dipole: Diagnosis prediction in healthcare via attention-based bidirectional recurrent neural networks." Proceedings of the 23rd ACM SIGKDD international conference on knowledge discovery and data mining. 2017.) and Basu (Pub. No. 2018/0203978). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue in the reference application are substantially similar to the claims at issue in the instant application.  The additional .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 8-9 and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8 of copending Application No. 15/690,714 (reference application) in view of Malhorta et al (Pub. No. 2018/0211010) and in further view of Evans (Evans, R. Scott, et al. "Automated identification and predictive tools to help identify high-risk heart failure patients: pilot evaluation." Journal of the American Medical Informatics Association 23.5 (2016): 872-878.). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue in the reference application are substantially similar to the claims at issue in the instant application.  The .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 10 and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8 of copending Application No. 15/690,714 (reference application) in view of Malhorta et al (Pub. No. 2018/0211010) and in further view of Evans (Evans, R. Scott, et al. "Automated identification and predictive tools to help identify high-risk heart failure patients: pilot evaluation." Journal of the American Medical Informatics Association 23.5 (2016): 872-878.) and Ma et al (Ma, Fenglong, et al. "Dipole: Diagnosis prediction in healthcare via attention-based bidirectional recurrent neural networks." Proceedings of the 23rd ACM SIGKDD international conference on knowledge discovery and data mining. 2017.). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue in the reference application are substantially similar to the claims at issue in the instant application.  The additional elements pertaining to using and displaying predictive model information are taught by Molhorta (See Fig 18a, [0116]-[0118]) and .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8 of copending Application No. 15/690,714 (reference application) in view of Malhorta et al (Pub. No. 2018/0211010) and in further view of Gegg-Harrison et al (Gegg-Harrison, Tim, et al. "Porting a cancer treatment prediction to a mobile device." 2009 Annual International Conference of the IEEE Engineering in Medicine and Biology Society. IEEE, 2009.).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue in the reference application are substantially similar to the claims at issue in the instant application.  The additional elements pertaining to using and displaying predictive model information are taught by Molhorta (See Fig 18a, [0116]-[0118]) and would be obvious to include with .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-24 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 8-10, 12, 16-18, 20-22 of copending Application No. 15/690,721 (reference application) in view of Malhorta et al (Pub. No. 2018/0211010). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue in the reference application are substantially similar to the claims at issue in the instant application.  The additional elements pertaining to using a variety of data and converting and storing data are taught by Malhorta (See [0008], [0108], [0039], [0064], [0065], [0093]-[0096], [0101], variety of data, also see [0050], [0101], [0105], converted data, [0035], [0063], [0110], ordered data) and would be obvious to include with the motivation of presenting model information to a physician seeing a patient (See Molhorta, [0103]).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-17, are rejected under 35 U.S.C. 103 as being unpatentable over Malhorta et al (Pub. No. 2018/0211010) in view of Tran et al (Predicting mental conditions based on ‘‘history of present illness” in psychiatric notes with deep neural networks) and Dandala et al (Pub. No. 2018/0032678).
Regarding claim 1, Malhorta discloses a system for predicting one or more future clinical events of a patient and identifying pertinent past medical events in an electronic health record of the patient that are relevant to the predicted one or more future clinical events and facilitating a healthcare provider in understanding the predicted one or more future clinical events (non-limiting field of use limitation in the preamble, to the extent it may be relevant, it is discussed with respect to the references below), comprising:
a) computer memory storing aggregated electronic health records (See [0101]) from a multitude of patients of diverse age (See [0093]-[0096]), health conditions (See [0064], [0088], [0111]), and demographics (See [0039], [0065]) including some or all of medications, laboratory values, diagnoses, vital signs, and medical notes (See [0041], [0101]), and obtained in different formats, wherein the aggregated electronic health records are converted into a single standardized data structure format (See [0050], [0101], [0105])  and ordered per patient into an ordered arrangement (See [0035], [0063], [0110]); and
b) a computer executing one or more deep learning models trained on the aggregated health records (See [0073], [0075], [0089]) converted into the single standardized data structure format and in the ordered arrangement (See [0050], [0101], [0105], also see [0035], [0063], [0110]) to predict one or more future clinical events (non-limiting intended result of a step positively recited, regardless, see Abstract, Fig 2, [0073], [0078], [0118]) and identify pertinent past events related to the predicted one or more future clinical events on an input electronic health record of a patient having the standardized data structure format (non-limiting intended result of a step positively recited, regardless, see Fig 18a, [0116]-[0118]) the electronic health record including a multitude of individual elements of at least medical notes, laboratory values, and medications (See [0039]); and
c) an electronic device for use by the healthcare provider treating the patient configured with a healthcare provider-facing interface displaying (1) the predicted one or more future clinical events and pertinent past medical events of the patient in the input electronic health record (See Fig 18a, [0116]-[0118]).
Malhorta describes predicting future events for a patient resulting from analyzing patient data using an integrated healthcare dataset containing medications, diagnosis, procedures, and encounters data for a large group patients over a plurality of years (e.g., a multitude of individual elements of at least medical notes, laboratory values, and medications, see [0039]).  Malhorta does not describe use of models which output 
c) an electronic device for use by the healthcare provider treating the patient configured with a healthcare provider-facing interface displaying (2) the identified pertinent past medical events of the patient in the input electronic health record (See pages S145-S146, section 5.2, Interpretability and error analysis, Fig 3).
Tran teaches an approach to predicting health conditions and displaying information about the prediction at runtime with the motivation of allowing a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra predicting future events so as to have included displaying information about the prediction at runtime, in accordance with the teaching of Tran, in order to allow a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis).
Malhorta describes presenting a patient data and a prediction based upon patient data, but does not describe specifically describing identifying and presenting the identified relevant information with the prediction.  However, Dandala teaches presenting and highlighting information relevant to a selected medical problem:
c) an electronic device for use by the healthcare provider treating the patient configured with a healthcare provider-facing interface displaying concurrently both (1) the predicted one or more future clinical events and (2) the identified pertinent past medical events of the patient in the input electronic health record (See Fig 5, [0049], display of related medical entities related to a selected particular medical entity, [0050], selecting medical problem, identifying related laboratory procedures, medications, and medical procedures and highlights such related medical entities, [0051]), whereby the concurrent display of the identified one or more pertinent past medical events of the patient in the input electronic health record together with the predicted one or more future clinical events assists the healthcare provider understanding both the predicted one or more future clinical events and focusing their attention on the elements in the electronic record which are relevant to the predicted one or more future clinical events (non-limiting intended result of a step positively recited, regardless, see Fig 5, [0049], display of related medical entities related to a selected particular medical entity, [0050], selecting medical problem, identifying related laboratory procedures, medications, and medical procedures and highlights such related medical entities, [0051]).
Dandala teaches an approach to presenting information which includes highlighting information relevant to a selected medical problem with the motivation of highlighting information in a patient’s EMR relevant in a manner that is faster and improves services to the patient (See Dandala [0022], [0049]-[0051]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra predicting future events so as to have included displaying information about the prediction at runtime, in 
Regarding claim 11, Malhorta discloses a method for predicting and summarizing medical events from electronic health records, comprising:
a) aggregating electronic health records (See [0101]) from a multitude of patients of diverse age (See [0093]-[0096]), health conditions (See [0064], [0088], [0111]), and demographics (See [0039], [0065]) including some or all of medications, laboratory values, diagnoses, vital signs, and medical notes;
(b) converting the aggregated electronic health records into a single standardized data structure format (See [0050], [0101], [0105])  and ordered per patient into an ordered arrangement (See [0035], [0063], [0110]); and
c) training one or more deep learning models trained on the aggregated health records (See [0073], [0075], [0089]) converted into the single standardized data structure format and in the ordered arrangement (See [0050], [0101], [0105], also see [0035], [0063], [0110]) 
d) using the trained one or more deep learning models to predict one or more future clinical events (non-limiting intended use of step positively recited, regardless, see Abstract, Fig 2, [0073], [0078], [0118]) and identify pertinent past events related to the predicted one or more future clinical events on an input electronic health record of a patient having the standardized data structure format (non-limiting intended result of a step positively recited, regardless, see Fig 18a, [0116]-[0118]) the electronic health record including a multitude of individual elements of at least medical notes, laboratory values, and medications (See [0039]); and
e) generating data for an electronic device for use by a healthcare provider treating the patient configured with a healthcare provider-facing interface displaying the (1) predicted one or more future clinical events and the pertinent past medical events of the patient in the input electronic health record (See Fig 18a, [0116]-[0118]).
Malhorta describes predicting future events for a patient resulting from analyzing patient data using an integrated healthcare dataset containing medications, diagnosis, procedures, and encounters data for a large group patients over a plurality of years (e.g., a multitude of individual elements of at least medical notes, laboratory values, and medications, see [0039]).  Malhorta does not describe use of models which output identification of pertinent past events related to the predicted events; however, Tran teaches:
e) generating data for an electronic device for use by a healthcare provider treating the patient configured with a healthcare provider-facing interface displaying the (2) the identified pertinent past medical events of the patient in the input electronic health record (See pages S145-S146, section 5.2, Interpretability and error analysis, Fig 3).
Tran teaches an approach to predicting health conditions and displaying information about the prediction at runtime with the motivation of allowing a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis). Therefore, it would have been obvious to 
Malhorta describes presenting a patient data and a prediction based upon patient data, but does not describe specifically describing identifying and presenting the identified relevant information with the prediction.  However, Dandala teaches presenting and highlighting information relevant to a selected medical problem:
e) generating data for an electronic device for use by a healthcare provider treating the patient configured with a healthcare provider-facing interface displaying concurrently both (1) the predicted one or more future clinical events and the (2) the identified pertinent past medical events of the patient in the input electronic health record (See Fig 5, [0049], display of related medical entities related to a selected particular medical entity, [0050], selecting medical problem, identifying related laboratory procedures, medications, and medical procedures and highlights such related medical entities, [0051]), whereby the display of the identified pertinent past medical events of the patient in the input electronic health record assists the healthcare provider focusing on elements in the electronic record which are relevant to the predicted one or more future clinical events (non-limiting intended result of a step positively recited, regardless, see Fig 5, [0049], display of related medical entities related to a selected particular 
Dandala teaches an approach to presenting information which includes highlighting information relevant to a selected medical problem with the motivation of highlighting information in a patient’s EMR relevant in a manner that is faster and improves services to the patient (See Dandala [0022], [0049]-[0051]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra predicting future events so as to have included displaying information about the prediction at runtime, in accordance with the teaching of Tran, in order to highlight information in a patient’s EMR relevant in a manner that is faster and improves services to the patient (See Dandala [0022], [0049]-[0051]).  
Regarding claims 2 and 12, Malhorta in view of Tran and Dandala teaches the limitations of claims 1 and 11, respectively.  Malhorta further discloses: 
wherein the aggregated health records comprise health records arranged in different data formats (See [0008], [0108])
Regarding claims 3 and 13, Malhorta in view of Tran and Dandala teaches the limitations of claims 1 and 11, respectively.  Malhorta further discloses: 
wherein the standardized data structure format comprises Fast Health Interoperability Resources (FHIR) (See [0101], also see [0111]).
Regarding claims 4 and 14, Malhorta in view of Tran and Dandala teaches the limitations of claims 1 and 11, respectively.  Malhorta does not describe use of models 
wherein the one or more deep learning models each contain attention mechanisms indicating how attention the one or more models gave to elements in the electronic health record to predict the one or more future clinical events and summarize pertinent past medical events related to the predicted one or more future clinical events (See pages S145-S146, section 5.2, Interpretability and error analysis, Fig 3).
Tran teaches an approach to predicting health conditions and displaying information about the prediction at runtime with the motivation of allowing a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra predicting future events so as to have included displaying information about the prediction at runtime, in accordance with the teaching of Tran, in order to allow a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis).
Regarding claims 5 and 15, Malhorta in view of Tran and Dandala teaches the limitations of claims 4 and 14, respectively.  Malhorta further discloses: 
wherein one or more deep learning models comprise a Long-Short-Term Memory (LSTM) model, a time aware Feed-Forward Model (FFM), and an embedded boosted time-series model
Regarding claims 6 and 16, Malhorta in view of Tran and Dandala teaches the limitations of claims 5 and 15, respectively.  Malhorta further discloses: 
wherein each of the deep learning models are trained on data sets making up the aggregated electronic health records separately (See [0081]-[0083]).
Regarding claims 7 and 17, Malhorta in view of Tran and Dandala teaches the limitations of claims 5 and 15, respectively.  Malhorta describes predicting future clinical events and summarized pertinent past medical events, as discussed above.  Malhotra additionally describes separately training multiple models using separate data sets (See [0081]-[0083]). Malhotra does not disclose use of an ensemble average of models; however, Tran teaches:
wherein predictions of one or more future clinical events and summarized pertinent past medical events related to the predicted one or more future clinical events are obtained from ensemble average of the deep learning models (See page S144, left column, trained models used as part of an ensemble which are averages to make a final prediction).
Tran teaches an approach to predicting health conditions which includes displaying information about the prediction at runtime with the motivation of allowing a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra predicting future events so as to have included displaying information about the prediction at runtime, in accordance with the teaching of Tran, in order to allow a clinician to assess .
Claims 8-10 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Malhorta et al (Pub. No. 2018/0211010) in view of Tran et al (Predicting mental conditions based on ‘‘history of present illness” in psychiatric notes with deep neural networks) and in further view of Dandala et al (Pub. No. 2018/0032678) and Evans (Evans, R. Scott, et al. "Automated identification and predictive tools to help identify high-risk heart failure patients: pilot evaluation." Journal of the American Medical Informatics Association 23.5 (2016): 872-878.).
Regarding claims 8 and 18, Malhorta in view of Tran and Dandala teaches the limitations of claims 1 and 11, respectively.  Malhotra does not disclose; however, Evans teaches:
wherein the predicted one or more future clinical events include at least one of an unplanned transfer to intensive care unit, length of stay in hospital greater than 7 days, unplanned readmission within 30 days after discharge of the patient, inpatient mortality, primary diagnosis, a complete set of primary and secondary billing diagnoses, or atypical laboratory values (See page 875, right column)
Evans teaches an approach to machine learning which includes prediction of future risk including 30 day readmission and mortality within a particular time frame with the motivation of evaluating future risk and improving patient care (See Evans, page 875, right column). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep 
Regarding claims 9 and 19, Malhorta in view of Tran and Dandala teaches the limitations of claims 1 and 11, respectively.  Malhotra does not disclose; however, Evans teaches:
wherein the interface of the electronic device includes a display of (1), and alert to the predicted one or more future clinical events, (2) key medical problems or conditions related to the alert, and (3) notes or excerpts thereof related to the alert (See page 873, Figure 1, Figure 2)
Evans teaches an approach to machine learning which displaying alerts and related information with the motivation of evaluating future risk and improving patient care (See Evans, page 875, right column). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra so as to have included displaying alerts and related information, in accordance with the teaching of Evans, in order to evaluate future risk and improve patient care (See Evans, page 875, right column), since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Regarding claims 10 and 20, Malhorta in view of Tran, Dandala, and Evans teaches teaches the limitations of claims 9 and 19.  Malhorta does not disclose; however, Tran teaches:
wherein the one or more deep learning models each contain attention mechanisms indicating how attention the one or more models gave to elements in the electronic health record to predict the one or more future clinical events and identify pertinent past medical events related to the predicted one or more future clinical events, and wherein the display of the notes or excerpts thereof are displayed in a manner indicating results from the application of the attention mechanism (See page 1904, section 2.2, attention-based neural networks, Figure 1, page 1908, section 4.4, case study, attention mechanisms and attention weights)
Tran teaches an approach to predicting health conditions and displaying information about the prediction at runtime with the motivation of allowing a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra predicting future events so as to have included displaying information about the prediction at runtime, in accordance with the teaching of Tran, in order to allow a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis).
Regarding claim 21, Malhotra in view of Evans teaches the limitations of claim 20.  Malhotra does not disclose; however, each of Tran and Dandala teach:
wherein the display of notes or excerpts thereof indicating results from the application of the attention mechanism comprise display of the notes or excerpts thereof using at least one of the following to provide highlighting or gradations of emphasis on particular words, phrases or other text in the notes: font size, font color, shading, bold, italics, underline, strikethrough, blinking, highlighting with color, and font selection (See Tran, pages S145-S146, section 5.2, Interpretability and error analysis, Fig 3, also see Dandala, Fig 5)
Tran teaches an approach to predicting health conditions which includes displaying information about the prediction at runtime with the motivation of allowing a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra predicting future events so as to have included displaying information about the prediction at runtime, in accordance with the teaching of Tran, in order to allow a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis).
Dandala teaches an approach to presenting information which includes highlighting information relevant to a selected medical problem with the motivation of highlighting information in a patient’s EMR relevant in a manner that is faster and improves services to the patient (See Dandala [0022], [0049]-[0051]). Therefore, it .  
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Malhorta et al (Pub. No. 2018/0211010) in view of Tran et al (Predicting mental conditions based on ‘‘history of present illness” in psychiatric notes with deep neural networks) and in further view of Evans (Evans, R. Scott, et al. "Automated identification and predictive tools to help identify high-risk heart failure patients: pilot evaluation." Journal of the American Medical Informatics Association 23.5 (2016): 872-878.).
Regarding claim 22, Malhorta discloses an improved computer comprising:
a processor executing deep learning models trained on the aggregated health records (See [0073], [0075], [0089]) converted into the single standardized data structure format and in the ordered arrangement (See [0050], [0101], [0105], also see [0035], [0063], [0110]) to predict one or more future clinical events (non-limiting intended use of step positively recited, regardless, see Abstract, Fig 2, [0073], [0078], [0118]) and identify pertinent past events related to the predicted one or more future clinical events on an input electronic health record of a patient having the standardized data structure format  and ordered into a chronological order (non-limiting intended use of step positively recited, regardless, see Fig the electronic health record including a multitude of individual elements of at least medical notes, laboratory values, and medications (See [0039])
Malhorta describes predicting future clinical events, as discussed above.  Malhotra additionally describes separately training multiple models using separate data sets (See [0081]-[0083]).  Malhotra does not disclose use of an ensemble average of models; however, Tran teaches:
a processor executing an ensemble of deep learning models, each of which are separately trained on the aggregated health records (See page S144, left column, trained models used as part of an ensemble which are averages to make a final prediction).
Tran teaches an approach to predicting health conditions which includes displaying information about the prediction at runtime with the motivation of allowing a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra predicting future events so as to have included displaying information about the prediction at runtime, in accordance with the teaching of Tran, in order to allow a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis).
Malhotra does not disclose; however, Evans teaches:
wherein the predicted one or more future clinical events include at least one of an unplanned transfer to intensive care unit, length of stay in hospital greater than 7 days, unplanned readmission within 30 days after discharge of the patient, inpatient mortality, primary diagnosis, a complete set of primary and secondary billing diagnoses, or atypical laboratory values (See page 875, right column).
Evans teaches an approach to machine learning which includes prediction of future risk including 30 day readmission and mortality within a particular time frame with the motivation of evaluating future risk and improving patient care (See Evans, page 875, right column). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra so as to have included prediction of future risk including 30 day readmission and mortality, in accordance with the teaching of Evans, in order to evaluate future risk and improve patient care (See Evans, page 875, right column), since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Regarding claim 23, Malhorta in view of Tran and Evans teaches teaches the limitations of claim 22.  Malhorta does not disclose; however, Tran teaches:
wherein the one or more deep learning models each contain attention mechanisms indicating how attention the one or more models gave to elements in the electronic health record to predict the one or more future clinical events and identify pertinent past medical events related to the predicted one or more future clinical events, and wherein the display of the notes or excerpts thereof are displayed in a manner indicating results from the application of the attention mechanism (See page 1904, section 2.2, attention-based neural networks, Figure 1, page 1908, section 4.4, case study, attention mechanisms and attention weights)
Tran teaches an approach to predicting health conditions and displaying information about the prediction at runtime with the motivation of allowing a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra predicting future events so as to have included displaying information about the prediction at runtime, in accordance with the teaching of Tran, in order to allow a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis).
Regarding claim 24, Malhorta in view of Tran and Evans teaches the limitations of claim 22.  Malhorta further teaches: 
wherein ensemble of deep learning models comprise a Long-Short-Term Memory (LSTM) model, a time aware Feed-Forward Model (FFM), and an embedded boosted time-series model (See [0006], [0078], [0079]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Malhorta et al (Pub. No. 2018/0211010) in view of Tran et al (Predicting mental conditions based on ‘‘history of present illness” in psychiatric notes with deep neural networks) and in further view of Evans (Evans, R. Scott, et al. "Automated identification and predictive tools to help identify high-risk heart failure patients: pilot evaluation." Journal of the American Medical Informatics Association 23.5 (2016): 872-878.) and Gegg-Harrison et al (Gegg-Harrison, Tim, et al. "Porting a cancer treatment prediction to a mobile device." 2009 Annual International Conference of the IEEE Engineering in Medicine and Biology Society. IEEE, 2009.).
Regarding claim 28, Malhorta in view of Tran and Evans teaches the limitations of claim 22.  Malhotra does not disclose; however, Gegg-Harrison teaches:
wherein the processor operates to generate predictions for multiple input electronic health records of different patients in substantial real time (See page 6220, right column)
Gegg-Harrison teaches an approach to use of patient diagnosis tools which includes use of real-time access to models with the motivation of giving doctors access to information while they are making their rounds (See Gegg-Harrison page 6220, right column). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra so as to have included use of real-time access to models, in accordance with the teaching of Gegg-Harrison, in order to give doctors access to information while they are making their rounds (See Gegg-Harrison page 6220, right column), since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.

Response to Arguments
Applicant's arguments filed 30 October 2020 have been fully considered but they are not persuasive.  It is noted that various aspects of the claims have been amended, and the scope of the various independent claims vary.  Various aspects of applicant’s arguments are moot in view of the references applied in the instant office action.  To the extent the arguments remain relevant, they are addressed below.
Regarding the Information disclosure statements, it is noted that the IDS filed 29 September 2020 makes specific reference to derivation proceeding # DER2020-00001.  The petition is acknowledged, but no copy of the petition was provided and accordingly the contents have not been considered in examination of the instant application.  The disclosure of the two co-pending applications is similarly acknowledged.
Regarding double patenting, Applicant does not specifically dispute the merits of the double patenting rejections.  The scope of the claims in the instant application has been changed in a very similar manner to the reference application.  The double patenting rejections are accordingly maintained.
Regarding 101, applicant’s arguments are persuasive.
Regarding claims 1, 11, and 22, applicant argues that Malhotra does not display the events which were specifically identified to be relevant to the prediction.  Examiner agrees.  Applicant argues that Tran’s disclosure pertaining to predicting the presence of a current condition is not applicable to the prediction of a future event.  Examiner respectfully disagrees regarding applicability of Tran.  The teachings of Tran are not considered in a vacuum, but are instead considered in combination with the teachings of Malhotra.  Examiner respectfully disagrees with applicant’s understanding of what would be obvious regarding Tran.

 	Regarding the particulars of displaying both types of information on an interface, it is noted that the newly cited Dandala reference is discussed above.   	As noted above regarding the varying scope of the independent claims, applicant’s arguments regarding claims 1 and 11 are not understood to similarly apply to claim 22.  Unlike claims 1 and 11, claim 22 contains no recitation of any steps which actually present both the prediction and identified past medical events.  In contrast, the claim merely describes identifying pertinent past medical events.  Any machine learning model which uses certain data elements to make a prediction is understood to identify any pertinent past medical events.  As emphasized throughout applicant’s arguments, a Claim 22 fails to recite any aspect which would result in any such improvement.  
Regarding claims 5 and 15, applicant argues that examiner has not pointed to any disclosure in Malhotra of a time aware feed-forward model or an embedded boosted time-series model.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., particular interpretation of particular time aware feed-forward model and particular interpretation of embedded boosted time-series model) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner respectfully disagrees regarding the teachings of Malhotra and notes the citations provided (See Malhotra, [0006], [0078], [0079]).  Malhotra specifically describes that the model uses RNNs at [0078] and describes that a “unique aspect of RNN is the folding out in time operation, where each time-step corresponds to a layer in a feedforward network.”  Use of a time-step in a feedforward model is understood to fall within the broadest reasonable interpretation of the claimed element of a “time aware feedforward model.”  Malhotra additionally describes use of embedding layers applied to extract information from sequential visit event data at [0078].  Use of embedding layers which are applied to extract features from sequential visit event data is understood to fall within the broadest reasonable interpretation of the claimed element of a “embedded boosted time-series model.” 

Regarding claims 6 and 16, applicant argues that the models in Malhotra are not trained separately.  Examiner respectfully notes that no particular interpretation of separately is required by the claim language.  Similarly, the claims do not require a particular interpretation of how the models may be combined.  In contrast, applicant’s claims describe use of one or more deep learning models wherein each of the deep learning models are trained on data sets making up the aggregated electronic health records separately.  The cited paragraphs of [0081]-[0083] describe that the models may be trained using multiple data sets (i.e., separately).   	Applicant’s arguments are reliant on an interpretation of an ensemble of discrete and independently trained models in a manner similar to the description in applicant’s specification.  However, this is not what is claimed.
Applicant does not separately aspect aspects of the remaining claims differently than addressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN DURANT/Primary Examiner, Art Unit 3626